                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-223-RJC-DCK

 MARJORIE MCLENNON,                                )
                                                   )
                     Plaintiff,                    )
                                                   )
    v.                                             )      ORDER
                                                   )
 TIAA,                                             )
                                                   )
                     Defendant.                    )
                                                   )

         THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Unopposed Motion For

Leave To Proceed In Forma Pauperis” (Document No. 24 ) filed November 27, 2019. This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, and

noting Defendant’s consent, the undersigned will grant the motion.

         By the instant motion, Plaintiff seeks to proceed with a second amended “Complaint For

Employment Discrimination” (Document No.16) against Defendant without having to prepay the

costs associated with bringing this action. (Document No. 24). In support of this motion, Plaintiff

has submitted an “Application To Proceed In District Court Without Prepaying Fees Or Costs”

(Document No. 24-1). In addition, Plaintiff requests additional time for the parties to identify a

mediator. (Document No. 24, p. 2).

         Based on Plaintiff’s representations, through PSAP counsel, the Court finds that Plaintiff

does not have sufficient resources from which to pay the filing fee associated with bringing this

action and that Plaintiff’s Application should be allowed. If it is determined during the course of
this litigation that Plaintiff has other income or assets, or obtains new employment, the Court may

then require payment of fees and other costs.

       IT IS, THEREFORE, ORDERED that “Plaintiff’s Unopposed Motion For Leave To

Proceed In Forma Pauperis” (Document No. 24) is GRANTED.

       IT IS FURTHER ORDERED that the parties shall designate a mediator who is certified

in this district to preside over a mediated settlement conference and to file an appropriate Notice

of Designation of Mediator, on or before December 13, 2019.

       SO ORDERED.



                                   Signed: November 27, 2019




                                                 2
